Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 10, 2016

                                       No. 04-16-00307-CV

                                          JAMRO LTD.,
                                            Appellant

                                                 v.

                                   CITY OF SAN ANTONIO,
                                          Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-21267
                         Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
       This is an appeal from a final judgment granting a plea to the jurisdiction. Because this
appeal is not from an interlocutory order, the appeal is not accelerated. See TEX. R. APP. P. 28.1.
The clerk’s record was filed on May 17, 2016. The reporter’s record was filed on May 20, 2016.
Therefore, the original due date for appellant’s brief was June 20, 2016.

        Appellant has filed a motion for extension of time to file its brief, stating that this appeal
is accelerated and its brief is due on June 9, 2016. Appellant asks for a thirty-day extension of
time to file its brief. Appellant’s request for an extension of time to file its brief is GRANTED.
Because appellant’s original deadline for filing its brief was June 20, 2016, appellant’s brief is
now due on July 20, 2016.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court